DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Election/Restrictions
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 7-8, 10, 13, 15, 17-18, and 35-38; and the species/parameter of flow rate (of claim 15) in the reply filed on 10/18/21 is acknowledged.
Claims 19 and 22-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/08/22, with respect to the rejection(s) of the claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Churchill et al., US 2002/0159919. 
It is noted that applicant has amended the claims, but fails to specify where each of the amendments are supported within the originally filed specification. It is hereby requested that applicant provide for where all amendments are supported within the specification. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on 3/08/22.  These drawings are acceptable.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. It is noted that the claims mention fluid and a fluid transfer surface. However, neither is positively claimed as elements of the claimed invention, which is an apparatus. They are mentioned in terms of intended use of the invention. However, the invention is directed to an apparatus not a process of use. The invention is not required to be used in any method at all, including in any method of use that may be intended by applicant. The invention will remain defined by the positively claimed structures regardless of how one may choose to or intend for the invention to be used.

Claim Rejections - 35 USC § 112
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 As to claim 1, it is unclear if applicant intends for the at least one fluid delivery port to be connected to the fluid reservoir system because the phrase, “in fluid communication with” does not provide for nor require any structural connection. Fluid (gas and/or liquid) can be communicated (flowed, transferred, poured, etc.) between structures without structures being connected. It appears as if the phrase should be “fluidically connected to”. See also the phrase as employed relative to the plurality of surface openings and at least one fluid delivery port. 
As to claim 1, it is unclear if applicant intends for the invention to comprise a computer system. As presently drafted, only the processor is being claimed. However, it unclear how one can only claim the processor without claiming the computer system. The processor 40 cannot be present without the computer system 50. (See Figure 1). It appears as if the claim should read as: “a computer system comprising a processor….”
 Furthermore, it is noted that “a closed mode” and “an open mode” are not structures. There is no structure claimed that allows for anything to be opened and closed. If applicant intends for the invention comprise valves that allow for the openings to be opened and closed, then claim should be amended to clearly provide for such. 
As to claim 13, it is unclear what is the structural nexus/connectivity of the at least one pump and each of the different surface openings of claim 1 because the phrase “in fluid 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 10, 13, 15, 17-18, and 36 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Churchill et al., US 2002/0159919.
Churchill discloses methods and systems for high-speed precision dispensing and/or aspirating of microfluidic quantities of reagents and other liquids. The operation of the systems is controlled by data accessed from a customized user-defined text file. Advantageously, the use of such text file control allows high-speed precision dispensing of one or more reagents with a wide dynamic range of dispense volumes in complex combinatorial patterns, ratios and arrays onto or into multiple predetermined locations of a desired target or substrate. (Abstract)
As shown for example in Figures 2B and 2C (see descriptions of such), the system comprises a fluid reservoir system (reservoirs 116); a fluid delivery head (manifold 109) having 
	As to claim 2, dispensing and aspiration can be performed via any of the openings as desired. 
	As to claim 10, any of the structures 128 are protrusions. 
	As to claim 13, see discloses pumps and valves above. 
	As to claim 15, the controller 114 controls various operational parameters including, but not limited to flow rate, volume, frequency (duration), cycle, wavelength, time, etc. (paragraphs 0045, 65, 70-72, 77, 85, 88, 90, 104, 203-204, etc. Table 1). 
	As to claim 17, see plurality of reservoirs 116. 
	As to claim 18, the channels 115 are connected to respective openings. 
	As to claim 36, see the two dimensional array of Figures 2B, 2C, and 16-17 where the openings are aligned and can be relatively considered as staggered in comparison to other openings in different rows and columns.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson, James E. et al. and Hoummady, Moussa disclose dispensing/aspiration devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798